104 Ariz. 438 (1969)
454 P.2d 980
STATE of Arizona, Appellee,
v.
Robert SPELLMAN, Appellant.
No. 1857.
Supreme Court of Arizona. In Banc.
June 2, 1969.
Rehearing Denied July 1, 1969.
Opinion Supplemented July 21, 1969.
*439 Vernon B. Croaff, Public Defender, by Grant Laney, Deputy Public Defender, for appellant.
Gary Nelson, Atty. Gen., by Carl Waag, Asst. Atty. Gen., for appellee.
Opinion Supplemented July 21, 1969. See 104 Ariz. 597, 457 P.2d 274.
UDALL, Chief Justice.
Defendant was charged with two counts of burglary, second degree, with a prior conviction, pleaded guilty, and was sentenced to serve three to five years in the state penitentiary. He brings this appeal from the conviction.
Defendant is represented in this appeal by appointed counsel. However, he petitioned this Court in propria persona for an extension of time to file a supplemental brief. On October 8, 1968 we granted defendant 30 days to file the brief and on January 14, 1969 we extended that time another 60 days. No supplemental brief has been filed.
Defendant contends he was coerced by the county attorney into pleading guilty. The tool of coercion allegedly employed was a multiple count information and a promise by the prosecutor to dismiss some of the charges in exchange for a guilty plea to the others. In State v. Stewart, 103 Ariz. 457, 445 P.2d 433 (1968), we were faced with the same issue and ruled it was within the discretion of the prosecutor which charges he would prosecute. We stated in Stewart that "(i)n no case could we approve the filing of spurious charges against a defendant in order to coerce or `scare' him into pleading guilty to one of the charges." As in Stewart, the record here does not indicate that any spurious charges were brought against the defendant.
Defendant next contends that his judgment is invalid because the court did not determine for what crime he had a prior conviction and whether it was a felony. The argument has no merit. The record discloses that the information contained two addenda which stated defendant had been previously convicted of burglary, second degree, and robbery, second degree, both felonies.
Affirmed.
LOCKWOOD, V.C.J., and STRUCKMEYER, McFARLAND and HAYS, JJ., concur.